            Case 5:17-cr-00433-EGS Document 81 Filed 05/10/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                        :
                                                :
       v.                                       :          CRIMINAL NO. 17-433
                                                :
TYLER ELLIS                                     :

                                            ORDER

       AND NOW, this 10th day of May, 2021, it is hereby ORDERED that the appointment of

Gavin Holihan, Esquire in the above captioned matter is effective as of January 5, 2021.


                                                    BY THE COURT:



                                                    /s/ Edward G. Smith
                                                    EDWARD G. SMITH, J.
